DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 2/10/22.  Claims 1, 5, 12, and 15 have been amended.  Claims 2-4, 13, and 14 have been cancelled.  Claims 1, 5-12, and 15-20 are pending.

Specification
The amendment filed 2/10/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The abstract recites “…digital output of the medical device data generated from the set of analog and digital medical devices”.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-12, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added recitation of "the set of analog and digital medical devices" in several steps of claims 1 and 12 and “wherein the workflow and health records integration layer updates a plurality of EHRs with the integrated data” within claims 1 and 12 appears to constitute new matter. Examiner requests Applicant clarify which medical devices in the Specification are considered “analog” since the word “analog” does not appear in the Specification. 
In particular, Applicant does not point to, nor was the Examiner able to find support for this newly added language within the specification as originally filed.  As such, Applicant is respectfully requested to clarify the above issues and to specifically point out support for the newly added limitations in the originally filed specification and claims. 
Applicant is required to cancel the new matter in the reply to this Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-12, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite the limitation "the set of analog and digital medical devices" in lines 11, 15, 17, 19-20, & 23 of claim 1 and lines 19 & 20-21 of claim 12.  There is insufficient antecedent basis for this limitation in the claims.
Claims 1 and 12 recite the limitation "the analog and digital medical devices" in lines 20-21 of claim 1 and lines 21-22 of claim 12.  There is insufficient antecedent basis for this limitation in the claims.
Claim 1 recites the limitation "the digital output" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the medical device data" in lines 14-15 & 16-17.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5-11 and 15-20 incorporate the deficiencies of claims 1 and 12, through dependency, and are therefore also rejected.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  change “APIs” to “Application programming interfaces (APIs)”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  change the hyphen at the end of line 19 to a semicolon.  Appropriate correction is required.
Claims 1 and 12 are objected to because of the following informalities:  Examiner suggests using consistent language throughout the claims. Change “telehealth” to “tele-health”.  Appropriate correction is required.
Claims 1 and 12 are objected to because of the following informalities:  change “a telehealth session” to “the tele-health session” in the “creating…” step of claim 1 and change “a tele-health session” to “the tele-health session” in the “create…” step of claim 12 to make clear there is only one session in the claims.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-12, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al. (US 2015/0213217 A1) in view of Kopf (5,825,830), in view of Amble et al. (US 2014/0282018 A1), in view of Staykov et al. (US 2015/0128032 A1), and further in view of Kurgan et al. (US 2012/0289787 A1).
(A) Referring to claim 1, Amarasingham discloses A computerized method useful for implementing a language neutral virtual assistant comprising (Fig. 1, para. 29, 40, and 54 of Amarasingham): 
providing a set of digital medical devices, wherein the set of digital medical devices obtains a specified medical sensor information from a patient and communicates the specified medical sensor information to one or more remote entities (para. 95 and 108-110 of Amarasingham; note the telemedicine session and the recording of patient information such as vitals); 
providing a set of tele-health devices, wherein the set of tele-health devices communicates an audio-video data of a tele-health session to the one or more remote entities (para. 95 and 108-110 of Amarasingham; note the telemedicine video session); 
creating an open Device Integration Layer (DIL), wherein the DIL communicates with the set of analog and digital medical devices, wherein the DIL communicates with the set of telehealth devices in a telehealth session (Fig. 1, Fig. 7, Fig. 14, para. 30, 38, 45, 53, 56, and 73 of Amarasingham; note that data are received from a number of disparate sources and the integration process); 
wherein the DIL, parses, translates -3-Application No. 16/672,496and transports and communicates the digital output of the medical device data generated from the set of analog and digital medical devices (para. 58, 59, 63, and 71 of Amarasingham; The disease identification process 68 performs a number of complex natural language processing functions including text pre-processing, lexical analysis, syntactic parsing, semantic analysis, handling multi-word expression, word sense disambiguation, and other functions. Also, note the translating of notes and data); 
with the DIL, integrating the translated digital output of the set of analog and digital medical devices regardless of any output format of any of the analog and digital medical devices (para. 30, 38, & 54 of Amarasingham; note the putting structured data in a standardized format and converting data into desired formats); and 
providing a user interface of a medical provider's computing system, wherein an integrated data of the set of analog and digital medical devices is represent by each type of digital medical devices in a canonical form with the audio-video data of the telehealth session (abstract, para. 44, 54, 69, 79, 95, 108 of Amarasingham; note a telemedicine logic module to receive physician real-time location and status information, identify and alert a physician available to consult with the medical personnel regarding the patient, enable two-way audio and video communication between the physician and the medical personnel, and provide the patient's medical condition and stratified risk to the physician and formatting data);
transporting the integrated data to a vendor-neutral cloud-computing based data storage platform (para. 40 & 41 of Amarasingham);
archiving the integrated data in a Health Insurance Portability and Accountability Act of 1996 (HIPAA)-compliant manner (para. 56 & 72 of Amarasingham).
Amarasingham does not disclose with the DIL, optimizing and compressing the translated digital output of the medical device data of the set of analog and digital medical devices and the set of telehealth devices; wherein the canonical form is structured in a JSON (JavaScript Object Notation) format; wherein an audio/video channel for consultation with the medical provider further comprises additional features comprising a file transfer protocol, a screen sharing protocol and a recording with permissions protocol; and providing a workflow and health records integration layer, wherein the workflow and health records integration layer manages a set of open APIs that map a platform data to a plurality of electronic health record (EHR) systems and wherein the workflow and health records integration layer updates a plurality of EHRs with the integrated data.
However, optimizing and compressing translated digital output of the medical device data of the set of analog and digital medical devices and the set of tele-health devices is old and well-known, as evidenced by Kopf (see col. 1, lines 26-46 and col. 6, line 64 – col. 7, line 8 of Kopf). 
Amble discloses wherein an audio/video channel for consultation with the medical provider further comprises additional features comprising a file transfer protocol, a screen sharing protocol and a recording with permissions protocol (para. 134, 180-184, 186, 103, 31, and 97 of Amble).
Staykov discloses wherein the canonical form is structured in a JSON (JavaScript Object Notation) format (abstract and para. 19 of Staykov; generating canonical representations of JSON documents, i.e., electronic documents written in the JSON data-interchange format).
Kurgan discloses providing a workflow and health records integration layer, wherein the workflow and health records integration layer manages a set of open APIs that map a platform data to a plurality of electronic health record (EHR) systems and wherein the workflow and health records integration layer updates a plurality of EHRs with the integrated data (para. 2, 54, 55, and 99 of Kurgan; Data integrator 400 can retrieve a Personal Health Record (PHR) 412, physiological data collected from a body area network (BAN) 414, an EHR 416, an EMR 418, data from a HIS 420, or a combination thereof. In some embodiments, profile data 406 like a public personal profile 422 or a restricted personal profile 424. In some embodiments, geo-location data 408 can comprise a location 426 or a route 428. In some embodiments, data integrator 400 can include outbound connectors 410 for actionable events 430 or for EHR updates 432. User/actor layer 490 can interface with an integration and interface layer 492 which can include connectors to the various categories of data available to user/actor layer 490. In some embodiments, one or more of a BAN/device connector, an offline data capture 436, or an on-demand data-pull 438 can be provided. Integration and interface layer 492 can also provide an application protocol interface (API) 440.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Kopf, Amble, Staykov, and Kurgan   within Amarasingham.  The motivation for doing so would have been to reduce the cost of transmitting and storing data (col. 1, lines 15-25 of Kopf), to improve the transferring and sharing of medical data (para. 31 of Amble), to provide a lightweight data-interchange text format that is suitable for both humans and machines and allows multiple physical representations that are logically equivalent (para. 19 of Staykov), and to provide significant benefits to a user (para. 33 of Kurgan).
(B) Referring to claim 5, Amarasingham discloses providing a transportation engine, wherein the transportation engine transmits the integrated data to one or more cloud-computing platform-based servers for distribution a set of specified remote entities (para. 40 & 41 of Amarasingham).
(C) Referring to claim 6, Amarasingham and Kopf do not disclose with the DIL, providing a device agnostic, plug-n-play platform-bus that supports an enumerated set of healthcare applications.  
	However, a device agnostic, plug-n-play platform-bus that supports an enumerated set of healthcare applications is old and well-known, as evidenced by Amble (see para. 41, 49, 50, 106 and 107 of Amble).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Amble within Amarasingham and Kopf.  The motivation for doing so would have been to improve diagnosing (para. 107 of Amble).
(D) Referring to claim 7, Amarasingham discloses wherein the set of digital medical devices comprises a set of basic-vitals devices (para. 44, 45, 86, and 95 of Amarasingham).  
(E) Referring to claim 8, Amarasingham discloses wherein the set of digital medical devices comprises a set of waveform devices (para. 32 & 82 of Amarasingham).  
(F) Referring to claim 9, Amarasingham discloses wherein the set of digital medical devices comprises a set of imaging devices (para. 30, 45, 73, 87, and 103 of Amarasingham).  
(G) Referring to claim 10, Amarasingham discloses wherein the set of digital medical devices comprises a set of streaming media devices (para. 29, 40, and 108 of Amarasingham).  
(H) Referring to claim 11, Amarasingham discloses enabling a set of multiple communication channels for transmitting a device telemetry data of the set of digital medical devices and audio-video data to a medical provider computing device for real-time consultation and diagnosis (abstract, para. 95 & 108-110 of Amarasingham).
(I) Claim 12 differs from claim 1 by reciting “A computer system useful for implementing a language neutral virtual assistant comprising: a processor; a memory containing instructions when executed on the processor, causes the processor to perform operations that:” (Fig. 1, para. 29, 40, and 54 of Amarasingham).
	The remainder of claim 12 repeats substantially the same limitations as claim 1, and is rejected for the same reasons given above.
(J) Claims 15-20 repeat substantially the same limitations as claims 5-11, and are therefore rejected for the same reasons given above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's additional arguments filed 2/10/22 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 2/10/22.
(1) Applicant argues that Amarasingham does not teach that the DIL resides in each one of the set of telehealth devices and is an interface in each one of the set of tele-health devices with which other third-party devices integrate and the combination of three and four prior art references is indicative of undue hindsight with respect to the present independent claims as amended should the reasons for the previous rejects be maintained.

(A) In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the DIL resides in each one of the set of telehealth devices and is an interface in each one of the set of tele-health devices with which other third-party devices integrate) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686